246 S.W.3d 537 (2008)
Kenneth D. FITZWATER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67629.
Missouri Court of Appeals, Western District.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
January 22, 2008.
Kenton M. Hall, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Lisa Kennedy, Office of Attorney General, Jefferson City, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.
Prior report: 146 S.W.3d 437.

ORDER
Kenneth Fitzwater appeals the circuit court's judgment to deny his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm pursuant to Rule 84.16(b).